Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (07/12/2021), with respect to pending claims 1-20 and have been fully considered but they are not are persuasive.
The Applicant argues (Pages 7 and 8):
“…neither Oaks nor Nousiainen discloses/suggests “replacing the previous force value for the current position with the current force value for the current position in the memory device if the current force value for the current position exceeds the previous force value for the current position.” And on page 8:
“None of these operations in Nousiainen, though, involve replacing a previous force value for a position with a current force value for the position, let alone doing so if the current force value for the position exceeds the previous force value, as in the Applicant’s claim 1. Although the rejection cited Nousiainen’ s mention of “determining an updated signature graph” (par. [0017], emphasis added), said “updating” would not involve “replacing” any data in any signature graph, but instead at most involve reducing/filtering the monitored pressure/position data, and/or adding time stamps to the monitored data.”

The Examiner respectfully disagree, because “updating” process (valve signature graph as cited by Nousiainen reference) is inherently “replacing” old data with a new data. The updating valve signature data physically corresponds to the change behavior of the valve with the time. Therefore, Nousiainen discloses “replacing the previous force value for the current position with the current force value for the current position in the 

The Applicant argues (Pages 9 and 10):

“Claim 12 stands rejected as allegedly unpatentable over Oaks in view of Nousiainen, and further in view of Byler. The Applicant respectfully submits that the reasons for patentability of claim 1 over the cited references apply similarly to claim 12, mutatis mutandis.” and

“Claim 12 stands rejected as allegedly unpatentable over Oaks in view of Nousiainen. The Applicant respectfully submits that the reasons for patentability of claims 1 and 12 over the cited references apply similarly to claim 20, mutatis mutandis. Specifically, the person of ordinary skill in the art could not have combined Oaks and Nousiainen to produce at least “replace the previous force value for the current position with the current force value for the current position in the memory device if the current force value for the current position exceeds the previous force value for the current position” as recited by claim 20, at least because neither of the references discloses/suggests this feature individually. Furthermore, the remaining references Tewes and Byler cannot (alone or in any combination) overcome the deficiencies of Oaks and Nousiainen”


The claimed invention describes the parameter that determines the effort applied to the valve as a force. The prior art describes the effort with various parameters.
Oaks uses the term torque, the force applied to a rotation, and Nousiainen describes the effort to turn a valve in a pressure difference used to activate the valve actuator that causes the valve to overcome the forces necessary to turn the valve (e.g. the friction forces in paragraph [0065]). Without a showing of criticality, the examiner will consider measuring the parameters of force, torque and pressure difference as all measuring the same effort to cause the valve to turn.
 Bayer just teaching the force gauge for monitoring force and controlling open and close states of the valve.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oaks “Fundamentals of Electric Actuator Control’ in view of Nousiainen (US Pub.2013/0110418).

Examiner Notes 
The claimed invention describes the parameter that determines the effort applied to the valve as a force. The prior art describes the effort with various parameters. Oaks uses the term torque, the force applied to a rotation, and Nousiainen describes the effort to turn a valve in a pressure difference used to activate the valve actuator that causes the valve to overcome the forces necessary to turn the valve (e.g. the friction forces in paragraph [0065]). Without a showing of criticality, the examiner will consider measuring the parameters of force, torque and pressure difference as all measuring the same effort to cause the valve to turn.

Oaks disclose a method of monitoring actuator force at an actuator operating to adjust a valve (Torque Sensing), the method comprising:

     continuously executing, by a processor in the actuator and during operation of the actuator (Position sensing: Col. 2, lines 21-28, where an encoder can be used to sense position. The encoder senses mechanical motion or travel and translates that information into electronic data. The two types of encoders are absolute and incremental, and both are used in electric actuators), a routine comprising:
     receiving from a position sensor a current position value indicating a position of a
valve element in the valve (Position sensing: Col. 1, lines 45-47 through Col. 2, lines 1-3, where position sensing is primarily needed to determine when the valve has reached the open or closed end of travel so the motor can be de-energized, e.g., position sensing corresponds to receiving current position from position sensor);
     receiving from a force sensor a current force value indicating a force applied by the actuator (Torque Sensing, Col. 3, lines 1-14, where torque sensing is needed to limit the output torque of the actuator. The torque-sensing switch is commonly called a torque switch, and several methods of sensing are used. The most widely used method is to measure the actuator output torque by determining the axial movement of the actuator’s sliding worm gear, which compresses springs. The axial movement is converted to a rotary movement, which trips a switch. That same rotary movement can also drive an encoder).

Oaks does not disclose: retrieving, from a memory device coupled to the processor, a previous force value measured at the current position;
comparing, by the processor, the current force value for the current position with the previous force value for the current position; and
replacing the previous force value for the current position with the current force value for the current position in the memory device if the current force value for the current position exceeds the previous force value for the current position.

 Nousiainen disclose:
retrieving, from a memory device coupled to the processor, a previous force value measured at the current position (para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a reference valve signature graph corresponds to the previous value and for purpose of comparing, the stored value have to be retrieved form the memory);
     comparing, by the processor, the current force value for the current position with the previous force value for the current position (Fig. 7, para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the control valve); and
     replacing the previous force value for the current position with the current force value for the current position in the memory device if the current force value for the current 
 valve for any desired period of time based on the time-stamped processed position; and further control valve typically moves frequently during the online operation, the actuator pressure difference data/torque data and the valve position data for a plurality of valve travel events will be collected during a reasonable collecting period, that may in order of days, weeks or months);(para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the control valve); (para [0070], where In the example of FIG. 7, the display view also contains valve signature graphs for several time points in the valve friction valve. By comparing the graphs the user may easily observe how the behavior of the valve has changed with the time and determine whether the valve requires service...determining of the valve signature graph at the diagnostics system allows more freedom in visualization of the data); also see (para [0071], where valve controller may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the control valve).

It would be obvious to use the signature tracking of Nousiainen as a tracking of the effort to turn the valve using the units of pressure difference with predictable results in determining a signature of tracking the force as a function of operating the valve. 

Oaks in view of Nousiainen disclose a method according to claim 1, the Oaks disclose the current force comprise a torque value (Torque Sensing, Col.
3, lines 1-14, where torque sensing is needed to limit the output torque of the actuator. The torque-sensing switch is commonly called a torque switch, and several methods of sensing are used. The most widely used method is to measure the actuator output torque by determining the axial movement of the actuator’s sliding worm gear, which compresses springs. The axial movement is converted to a rotary movement, which trips a switch. That same rotary movement can also drive an encoder),
Further Oaks disclose the comparison the signal of the torque with control signal, which generated by the remote control stations or process control system (Control signal: Col. 3, lines 15-38).
Therefore, Oaks does not disclose the current force and the previous force each comprise a torque value.

Nousiainen disclose the current force and the previous force (Fig. 4, valve signature tests, one test is a previous another test (indicated performance by later dates); para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s)).
It would be obvious to use the signature tracking of Nousiainen, as a tracking of the effort to turn the valve using the units of pressure difference with predictable results in determining a signature of tracking the force as a function of operating the valve. Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide previous force/signatures of Nousiainen in 

Regarding Claim 3, Oaks in view of Nousiainen disclose a method according to claim 1, but Oaks does not disclose the current force and the previous force comprise an actuator pressure value.
Nousiainen disclose the current force and the previous force each comprise an actuator pressure value (Fig. 4, valve signature tests, one test is a previous another test (indicated performance by later dates); para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s)).
It would be obvious to use the signature tracking of Nousiainen as a tracking of the effort to turn the valve using the units of pressure difference with predictable results in determining a signature of tracking the force as a function of operating the valve. 

Regarding Claim 4, Oaks in view of Nousiainen disclose a method according to claim 1, but Oaks does not disclose routine further comprising storing with each stored force value a time stamp indicating a time at which the force value was received. Nousiainen disclose routine further comprising storing with each stored force value a time stamp indicating a time at which the force value was received (para [0016], where providing the processed data with time stamp).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide time stamp with force value as taught by Nousiainen in the Oaks in order to more easily and accurately analyze signature force data.

Regarding Claim 5, Oaks in view of Nousiainen disclose a method according to claim 1, but Oaks does not disclose further comprising displaying a high force profile on a display communicatively coupled to a process controller, wherein the high force profile comprises the stored force values for each of the plurality of valve element positions. 
Nousiainen disclose displaying a high force profile on a display communicatively coupled to a process controller, wherein the high force profile comprises the stored force values for each of the plurality of valve element positions (para [0020], where forming a graph depicting the value of at least one of the processed position data, the processed pressure difference data and the processed travel direction data, or any parameter derived from the processed data, over time based on said time stamps). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to displaying a high force profile, as taught by Nousiainen in the Oaks in order to visualizing the profile test data for easily detect the alarm condition. 

Regarding Claim 6, Oaks in view of Nousiainen disclose method according to claim 1, but Oaks does not disclose transmitting to a process controller the stored force values for each of the plurality of valve element positions;
    analyzing, in the process controller, received force values to determine an over- torque condition, an under-torque condition, and/or a stick-slip condition. Nousiainen 
     analyzing, in the process controller, received force values to determine an over-torque condition, an under-torque condition, and/or a stick-slip condition (Fig. 8, # 81, para [0072], where retrieve the sampled position and actuator pressure data from the valve controller; diagnostics system 4 may accept for processing... the actuator pressure samples that are sampled when the valve has stopped, i.e. the valve is in a stationary position (step 84 in FIG. 8) and determine a valve signature graph or an actuator pressure graph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine over-torque condition, an under-torque condition, and/or a stick-slip condition, as taught by Nousiainen in the Oaks reference in order to indicate problems in the actuator.

Regarding Claim 7, Oaks in view of Nousiainen disclose a method according to claim 1, but Oaks does not disclose the routine further comprising comparing the current force value to a pre-determined threshold and generating an alert or alarm if the current force value exceeds the predetermined threshold.
Nousiainen disclose the routine further comprising comparing the current force value to a pre-determined threshold and generating an alert or alarm if the current force value exceeds the predetermined threshold (para [0071], where valve controller may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to comparing the current force value to a pre- determined threshold and generating an alert or alarm if the current force value exceeds the predetermined threshold, as taught by Nousiainen in the Oaks in order to more accurately determine the problems in the actuator.

Regarding Claim 8, Oaks in view of Nousiainen disclose a method according to claim 1, but Oaks does not disclose comprising storing as a peak force value the highest force value detected at any of the plurality of valve element positions.
Nousiainen disclose storing results in their memory and send warnings and alarms based on performance limits stored in their memory, e.g., store the each valve position. Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to storing as a peak force value the highest force value, as taught by Nousiainen in the Oaks in order to more easily and accurately determine the problems in the actuator or control operating performance of the valves.

Regarding Claim 20 is analyzed and rejected as discussed with respect to claim
1.

Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oaks “Fundamentals of Electric Actuator Control” in view of Nousiainen (US Tewes (Pat.7478012).
Regarding Claim 9, the combined system applied above disclose a method according to claim 1, but does not disclose wherein the actuator is an electric actuator, the method further comprising detecting and storing a maximum voltage, a minimum voltage,
or both.
Tewes disclose the actuator is an electric actuator, the method further comprising detecting and storing a maximum voltage, a minimum voltage, or both (Nousiainen para [007] recites: Col. 2, lines 19-25, where signature graph boundaries for maximum friction or torque, minimum friction or torque, disconnected or broken valve shaft, and stick-slip occurrences).

Examiner Notes:
The pressure of an eclectic actuator is considered to be a function of current or voltage. Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide maximum voltage, a minimum voltage,
or both, as taught by Tewes in the combined system applied above in order to more easily and accurately determine the problems in the actuator or control operating performance of the valves.
Regarding Claim 10 is analyzed and rejected as discussed with respect to claim
9.
Regarding Claim 11, Oaks disclose a method according to claim 10, but does not disclose further comprising comparing the maximum current or the minimum current, to 
Nousiainen disclose comprising comparing the maximum current or the minimum current, to a corresponding threshold and generating an alert or alarm if the maximum current exceeds the corresponding threshold or if the minimum current falls below the corresponding threshold (para [0071], where valve controller may also store at least one reference signature graph which the subsequent graph(s) can be compared with, e.g. a valve signature graph determined at the initial startup of the control valve. The valve controller may also provide the valve signature graph display with other information, such as alarms, limits).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide maximum current, a minimum current,
or both, as taught by Tewes in the combined system applied above in order to more easily and accurately determine the problems in the actuator or control operating performance of the valves.

Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Oaks “Fundamentals of Electric Actuator Control’ in view of Nousiainen (US Pub.20130110418), Byler (US Pub.20150129055).
Regarding Claim 12, Oaks in view of Nousiainen disclose an actuator comprising:

     receiving a force value from the force sensor, the force value indicating the current force applied by the actuator;
    comparing the current force value to the stored force value; and
    replacing in the memory the stored force value with the current force value if the current force value exceeds the stored force value, as recited in Claim 1.
 Additionally, Oaks disclose a position sensor that is configured to measure a position of a valve element and to output a corresponding position value (Position sensor, Col. 2, lines 21-32, where an encoder can be used to sense position. The encoder senses mechanical motion or travel and translates that information into electronic data. The two types of encoders are absolute and incremental, and both are used in electric actuators. Incremental encoders have output signals that repeat over the full range of travel, so each position is not uniquely defined);
     a processor communicatively coupled to the position sensor and the force sensor (Position sensing, Col. 3, Lines 6 and 7, where indicates to an operator or process control system the current valve position at any point of valve travel; Torque Sensing, Col. 3, lines 17-32, where torque sensing is needed to limit the output torque of the actuator); and
     a memory device storing computer-executable instructions that, when executed by
the processor, cause the processor to repeatedly execute a routine (Control signal: Col. 1, lines 44-50, where communication is by one of many protocols such as Profibus, Oaks does not disclose: retrieving, from a location in the memory corresponding to the current position, a stored force value for the current position;
     a force sensor that is configured to measure a force applied by the actuator and to output a corresponding force value. Nousiainen disclose retrieving, from a location in the memory corresponding to the current position, a stored force value for the current position (para [0070], where diagnostics system 4 may also store at least one reference signature graph which the subsequent graph(s). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to retrieving the force value from the current position, as taught by Nousiainen in the Oaks in order to more accurately detect the position of the valve e.g., the open/close position of the valve.

Byler disclose a force sensor that is configured to measure a force applied by the actuator and to output a corresponding force value (para [0034], where the actuator comprises a force gauge on the contact face).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide force sensor with actuator, as taught by Byler in the Oaks in order to more accurately detect the applying force to turn the valve e.g., the open/close position of the valve.
Regarding Claim 13, the combined system applied above disclose an actuator according to claim 12, wherein the measure a torque provided by the actuator (Torque 
Byler disclose the force sensor (Abstract, where pressure transducer and/or force gauge located on the contact end of the actuator mechanism monitors the pressure and/or force applied to the end of the actuator mechanism; para [0035], where the force gauge will sense a decrease in force at the contact end of the actuator).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the force sensor, as taught by Byler in the Oaks reference in order to more accurately detect the position of the valve e.g., the open/close position of the valve.

Regarding Claim 14, the combined system applied above disclose an actuator according to claim 12, but does not specifically disclose the force sensor is configured to measure pressure.
Bayler disclose force sensor is configured to measure pressure (para [0014], where at least one sensor comprises a pressure transducer and a force gauge and said at least one parameter comprises pressure and force).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide force sensor, as taught by Bayler in the combined system applied above in order to more easily and accurately measure the pressure.

Oaks in view of Nousiainen disclose an actuator according to claim 12, but Oaks does not disclose wherein a plurality of position points correspond to 1% increments of travel of the valve element from 0% travel to 100% travel in an open travel direction, and 1% increments of travel of the valve element from 100% travel to 0% travel in a close travel direction.
Nousiainen disclose a plurality of position points correspond to 1% increments of travel of the valve element from 0% travel to 100% travel in an open travel direction, and 1% increments of travel of the valve element from 100% travel to 0% travel in a close travel direction (Fig. 6, where the valve position is percentage of the total travel of the valve). plurality of position points correspond to 1% increments of travel of the valve element from 0% travel to 100% travel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide plurality of position points correspond to 1% increments of travel of the valve element from 0% travel to 100% travel, as taught by Nousiainen in the Oaks in order to more accurately easy analyze the position of the valve.

Regarding Claim 16, Oaks in view of Nousiainen disclose an actuator according to claim 12, but Oaks does not disclose the computer-executable instructions further include instructions that, when executed by the processor, cause the processor to store with each stored force value a time stamp indicating a time at which the force value was sensed.
Nousiainen disclose executed by the processor, cause the processor to store with each stored force value a time stamp indicating a time at which the force value was sensed (para [0016], where providing the processed data with time stamp).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide time stamp with force value as taught by Nousiainen in the Oaks in order to more easily and accurately analyze signature force data.

Regarding Claim 17, Oaks in view of Nousiainen disclose an a actuator according to claim 12, but Oaks does not disclose the computer-executable instructions further include instructions that, when executed by the processor, cause the processor
to transmit the stored force values for each of the valve element positions to a process controller. Nousiainen disclose the computer-executable instructions further include instructions that, when executed by the processor, cause the processor (Claim 1, where a processor in communication with the reader and configured to process the information relating to the tool and to control the tool) to transmit the stored force values for each of the valve element positions to a process controller (Fig. 8, # 81, para [0072], where retrieve the sampled position and actuator pressure data from the valve controller; diagnostics system 4 may accept for processing... the actuator pressure samples that are sampled when the valve has stopped, i.e. the valve is in a stationary position (step 84 in FIG. 8) and determine a valve signature graph or an actuator pressure graph). Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to determine over-torque condition, an under-torque Nousiainen in the Bell in order to indicate problems in the actuator.

Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 6. Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857